The plaintiffs in error were jointly charged, tried, and convicted for transporting intoxicating liquor from a point unknown to a certain point in Cotton county, and the punishment of each assessed at a fine of $250 and 30 days in jail. From the judgments rendered on the verdict, they appealed.
The plaintiff in error N.B. Warren, by his counsel of record, has filed a motion to dismiss the appeal. Said motion is sustained, and the appeal herein as to the plaintiff in error Warren is dismissed.
It also appears that plaintiff in error T.T. Gillentine has become a fugitive from justice pending his appeal. It has been uniformly held that this court will not consider an appeal unless the plaintiff in error is where he can be made to respond to any judgment or order which may be rendered or entered in the case, and where it appears that plaintiff in error has become a fugitive from justice pending the determination of his appeal, the appeal will be dismissed. It follows that plaintiff in error T.T. Gillentine has waived the right to have his appeal in this case considered and determined.
The appeal as to said plaintiff in error Gillentine is therefore dismissed. Mandate forthwith. *Page 105